 

Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (the “Agreement”), dated as of December 14, 2017 (the
“Execution Date”) and effective as of the Effective Date (as defined in this
Agreement), is made by and between Neurotrope, Inc., a Nevada corporation and
its operating subsidiary, Neurotrope BioScience, Inc., a Delaware corporation
(collectively, the “Company”), and Susanne Wilke (“Executive”).

 

WHEREAS, the Company and the Executive desire to provide for an amicable and
mutually agreed transition of executive management in accordance with the terms
and conditions of this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows.

 

1.          Separation of Employment. Executive’s employment with the Company
will cease as of December 14, 2017 (the “Separation Date”). As of the Separation
Date, Executive further resigns from each and every other office, position or
responsibility in which Executive served for the Company and each of its
respective affiliates, subsidiaries or divisions, including, without limitation,
Executive’s position as a member of the Board of Directors of the Company (the
“Board”). Executive acknowledges that from and after the Separation Date,
Executive shall have no authority to, and shall not represent herself as an
employee of the Company.

 

2.           Payment of Severance. In exchange for the promises set forth in
this Agreement and provided that Executive executes and does not rescind
Executive’s assent to this Agreement (including the Release of Claims herein)
and provided that this Agreement becomes irrevocable and enforceable within
sixty (60) days following the Separation Date, the Company agrees to pay
Executive severance in accordance with the following schedule (the “Severance”):
(a) $75,000, payable on the first payroll date following the Effective Date; and
(b) $225,000, payable over the eleven (11) month period following the Separation
Date, in accordance with the Company’s standard payroll procedures, commencing
on the first payroll date following the Effective Date.

 

3.           Stock Options.

 

(a)          All of the outstanding Company stock options awarded to Executive
are set forth in Exhibit A to this Agreement (the “Options”). Each of the
Options shall continue to be governed by the terms and conditions of the
applicable equity compensation plan and applicable award agreements (the “Equity
Documents”); provided, however, that notwithstanding anything in the Equity
Documents to the contrary, all of the Options shall be immediately vested as of
the Effective Date.

 

(b)          Subject to approval by the Board and subject to Executive executing
and not revoking this Agreement, on December 14, 2017, the Company shall grant
to Executive an option (the “Additional Grant”) pursuant to the Neurotrope, Inc.
2017 Equity Incentive Plan (the “Equity Plan”) for the purchase of 10,000 shares
of common stock of the Company, at an exercise price per share equal to the Fair
Market Value of a share on the date of grant, as determined under the Equity
Plan. The Additional Grant shall be fully vested as of the date of grant and
shall remain exercisable until the earlier of the tenth anniversary of the grant
date and such earlier date as set forth in Section 14 of the Equity Plan. The
Additional Grant shall be subject to and be governed by the terms of the Equity
Plan and an option award agreement to be provided by the Company.

 

  1

 

  

4.           Confidentiality.

 

(a)         Acknowledgements. The Executive acknowledges that:

 

(i)          the Company is engaged in the field of researching, developing,
manufacturing, distributing, marketing and selling pharmaceutical compounds
intended to treat neurodegenerative diseases and developmental disorders, any
other businesses as conducted during Executive’s employment and as of the
Termination Date or any additional business which, as of the Termination Date,
the Company actively plans to enter (the “Business”);

 

(ii)         the Business in which the Company is engaged is intensely
competitive and that Executive’s employment by the Company required that
Executive have access to and knowledge of confidential information of the
Company, including, but not limited to, certain/all of the Company’s formulas,
patterns, compilations, compounds, clinical trials, methods, techniques,
processes, business plans, customer lists, customer data, marketing plans,
supplier and vendor lists and cost information, software and computer programs,
data processing systems and information contained therein, price lists and
pricing strategies, financial data, product development plans, rules and
regulations, personnel information, and any other trade secrets or confidential
or proprietary information, all of which are of vital importance to the success
of the Company’s business (collectively, “Confidential Information”);

 

(iii)        the direct or indirect disclosure of any Confidential Information
would place the Company at a serious competitive disadvantage and would do
serious damage, financial and otherwise, to the Company’s business;

 

(iv)        by Executive’s training, experience and expertise, the Executive’s
services to the Company were special and unique; and

 

(v)         if the Executive commences work for a competitive business, in any
capacity, it would cause the Company irreparable harm.

 

(b)          Covenant Against Disclosure. All Confidential Information relating
to the Business of the Company is, shall be and shall remain the sole property
and confidential business information of the Company, free of any rights of the
Executive. The Executive shall not make any use of the Confidential Information
and shall not disclose any Confidential Information to third parties, without
the prior written consent of the Company.

 

(c)          Return of Company Documents. On the Separation Date, the Executive
will return all Confidential Information in Executive’s possession, directly or
indirectly, that is in written or other tangible form (together with all
duplicates thereof) and Executive will not retain or furnish any such
Confidential Information to any third party, either by sample, facsimile, film,
audio or video cassette, electronic data, verbal communication or any other
means of communication.

 

5.           Public Relations; No Disparagement.

 

(a)          The Company and the Executive have mutually agreed on the wording
of a public and internal statement addressing the Executive’s separation from
the Company in the form attached hereto as Exhibit B. Neither the Company nor
the Executive is authorized to make, nor will make any other internal or
external oral or written statement concerning the Executive’s separation from
the Company or the circumstances leading up to the separation from the Company.

 

(b)          The Executive will not make public statements or communications
that would libel, slander, disparage, denigrate, ridicule or criticize the
Company or any of its businesses, services, products, affiliates or current,
former or future directors and named executive officers (in their capacity as
such).

 

  2

 

  

(c)          Company will not make any public statement or communications that
would libel, slander, disparage, denigrate, ridicule or criticize the Executive.
For purposes of this Section, Employee acknowledges (i) that “Company” refers to
the Company’s directors, the named executive officers and members of the Human
Resources Department, and (ii) that Company cannot control or direct the speech
of its non-managerial employees or third parties.

 

(d)          Notwithstanding anything in this Section to the contrary, this
paragraph shall have no application to any statement, evidence or testimony
either party is compelled to provide by any court or government agency.

 

6.           Release of Claims.

 

(a)          In consideration for the Severance, Executive, individually and on
behalf of Executive’s heirs, executors, administrators, attorneys or
representatives, successors and assigns, hereby voluntarily, knowingly and
willingly releases and forever discharges the Company and each of its parents,
subsidiaries and affiliates, together with each of the foregoing entities’
respective owners, principals, partners, officers, directors, employees, agents,
members, managers, attorneys, employee benefits plans and such plans’
administrators, fiduciaries, trustees, record keepers and service providers, and
each of their respective predecessors, successors, and assigns (hereinafter
collectively referred to as the “Company Releasees”) from any and all rights,
claims, charges, actions, causes of action, complaints, grievances, sums of
money, suits, debts, covenants, contracts, agreements, promises, obligations,
damages, demands or liabilities of every kind whatsoever, in law or in equity,
whether known or unknown, suspected or unsuspected (collectively, “Claims”)
which Executive or Executive’s executors, administrators, successors or assigns
ever had, now have or may hereafter claim to have by reason of any matter, cause
or thing whatsoever, arising from the beginning of time up to the Execution Date
including, but not limited to (1) any such Claims relating in any way to
Executive’s employment relationship with the Company or any other Company
Releasee, or the termination thereof, (2) any Claims arising under any agreement
between the Company and Executive, and (3) any such Claims arising under any
federal, local or state statute or regulation, including, without limitation:
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act; Title VII of the Civil Rights Act of 1964; the
Americans with Disabilities Act of 1990; the Lilly Ledbetter Fair Pay Act; the
Genetic Information Non-Discrimination Act; the Employee Retirement Income
Security Act of 1974; the Rehabilitation Act of 1973; the Family and Medical
Leave Act of 1993, as amended in 2009; the Civil Rights Act of 1866; the Civil
Rights Act of 1872; and the Fair Labor Standards Act; and any state or local
laws governing the same subject matter, and any other federal, state, or local
law prohibiting discrimination and/or harassment on the basis of race, color,
age, religion, sexual orientation, religious creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
denial of family and medical care leave, medical condition (including cancer and
genetic characteristics), marital status, military status, gender identity,
harassment or any other basis prohibited by law; provided, however, that
notwithstanding the foregoing, nothing contained in this Section shall in any
way diminish or impair: (A) any rights Executive may have to vested benefits
under employee benefit plans; (B) Executive’s ability to commence proceedings to
enforce this Agreement; (C) any Claims Executive may have that cannot be waived
under applicable law, such as unemployment benefits, workers’ compensation and
disability benefits; and (D) any rights to indemnification as an officer,
director, or employee of the Company as provided under the Company’s
organizational documents or any insurance policies providing for such
indemnification (collectively, the “Excluded Claims”).

 

  3

 

  

(b)          Executive represents and warrants that, except with respect to the
Excluded Claims, Company and other Company Releasees have fully satisfied any
and all obligations whatsoever owed to Executive arising out of Executive’s
employment with Company or any other Company Releasee, and that no further
payments or benefits are owed to Executive by the Company or any other Company
Releasee. Executive has reported all hours worked to the Company and has been
paid and has received all compensation, including all wages, overtime, bonuses,
incentive compensation, commissions, equity grants, benefits, sick pay, vacation
pay, or other compensation or payments or form of remuneration of any kind or
nature, as well as reimbursement for all reasonable and necessary business,
travel and entertainment expenses incurred on behalf of the Company.

 

(c)          Executive further understands and agrees that, except for the
Excluded Claims, Executive has knowingly relinquished, waived and forever
released any and all rights to any personal recovery in any action or proceeding
that may be commenced on Executive’s behalf arising out of the aforesaid
employment relationship or the termination thereof, including, without
limitation, claims for back pay, front pay, liquidated damages, compensatory
damages, general damages, special damages, punitive damages, exemplary damages,
costs, expenses and attorneys’ fees.

 

(d)          As a condition of the Company entering into this Agreement,
Executive further represents that Executive has not filed against the Company or
any of the other Company Releasees, any complaints, claims or lawsuits with any
court, administrative agency or arbitral tribunal prior to the date hereof, and
that Executive has not transferred to any other person any such complaints,
claims or lawsuits.

 

(e)          In consideration of Executive’s release of claims in Section 6(a)
and Executive’s other promises set forth in this Agreement, the Company
voluntarily, knowingly and willingly releases and forever discharges Executive
from any and all claims and rights of any nature whatsoever which the Company
now has or in the future may have against Executive, provided, however, the
foregoing release shall not waive any claims the Company may have against
Executive arising from or related to Executive’s wrongful, illegal or bad faith
acts or omissions related to or arising out of Executive’s employment with the
Company for which she would not be entitled to indemnification under the
Company’s bylaws or for any breach of this Agreement.

 

7.           Cooperation. Except as described in the preceding Section,
Executive agrees to reasonably cooperate with the Company in connection with any
action, suit, or proceeding, whether or not by or in the right of the Company
and whether civil, criminal, administrative, investigative or otherwise. The
Company’s request for “reasonable cooperation” shall take into consideration
Executive’s personal and business commitments and the amount of notice provided
to Executive by the Company. The Company will reimburse the Executive for
reasonable out-of-pocket expenses that the Executive incurs in providing any
requested cooperation, so long as the Executive provides advance written notice
to the Company of the Executive’s request for reimbursement and provides
satisfactory documentation of the expenses.

 

8.          Whistleblower. Nothing in Sections 4, 5, 6, or 7 shall prohibit the
Executive from reporting possible violations of federal law or regulation to any
governmental agency or entity including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, and any Inspector General, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. The Executive does not need the prior authorization of the Company
to make any such reports or disclosures and the Executive is not required to
notify the Company that the Executive has made such reports or disclosures.
Executive understands that by signing this Agreement, Executive waives the right
to any monetary recovery in connection with a local, state or federal
governmental agency proceeding and Executive waives the right to file a claim
seeking monetary damages in any court, administrative agency or arbitral
tribunal. Notwithstanding the foregoing, nothing in this Agreement prohibits
Executive from seeking or obtaining a whistleblower award from the Securities
and Exchange Commission (and not the Company Releasees) pursuant to Section 21F
of the Securities Exchange Act of 1934, as amended.

 

  4

 

  

9.           Defend Trade Secrets Act Under the Defend Trade Secrets Act of
2016, the Company hereby provides notice and Executive hereby acknowledges that
Executive may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (a) is made (i)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney and (ii) is solely for the purpose of reporting
or investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

10.       Company Authorization. The Company represents and warrants to
Executive that this Agreement has been duly authorized by all necessary
corporate action of its Board of Directors, has been duly executed and delivered
by an authorized signatory of the Company, and is the legally valid, binding and
enforceable obligation of the Company in accordance with its terms. The
Executive represents and warrants to the Company that this Agreement has been
duly executed and delivered by her and is the legally valid, binding and
enforceable obligation of the Executive in accordance with its terms.

 

11.       Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement. This Agreement may be amended only by a written
document signed by both parties to this Agreement.

 

12.       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Agreement to the substantive law of another jurisdiction,
and any action brought hereunder shall be brought in a court of competent
jurisdiction in the State of New York. The Company and the Executive do hereby
submit to personal jurisdiction of the federal and state courts located in the
State of New York for purposes of any action brought hereunder.

 

13.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

14.       Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If any covenant herein is
determined by a count to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set for the herein by the parties themselves in the
modified form.

 

15.         Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.

 

16.       Warranties. By signing this Agreement, Executive acknowledges the
following:

 

  5

 

   

A.Executive has carefully read and understands this Agreement.

 

B.The Company advised Executive to consult with an attorney, Executive did
consult with an attorney, and reviewed this Agreement in its final form;

 

C.Executive has been given twenty-one (21) days to consider Executive’s rights
and obligations under this Agreement and to consult with an attorney about both;

 

D.Executive understands that this Agreement is legally binding and by signing it
Executive gives up certain rights;

 

E.Executive has voluntarily chosen to enter into this Agreement and have not
been forced or pressured in any way to sign it;

 

F.Executive has seven (7) days after Executive signs this Agreement to revoke it
by notifying the Company in writing. This Agreement will not become effective or
enforceable until this seven (7) day revocation period has expired (such date,
the “Effective Date”); and

 

G.This Agreement includes a waiver of all rights and claims Executive may have
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.).



 

[Signature Page Follows]

 

  6

 

  

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above.

 

  NEUROTROPE, INC.         By: /s/ Robert Weinstein       Printed Name: Robert
Weinstein       Title: Chief Financial Officer       NEUROTROPE BIOSCIENCE, INC.
        By: /s/ Robert Weinstein         Printed Name: Robert Weinstein      
Title: Chief Financial Officer       EXECUTIVE:       /s/ Susanne Wilke  
Susanne Wilke

 

 

  7

 

